Citation Nr: 9924658	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an effective date earlier than May 15, 1992, 
for the award of a permanent and total disability rating for 
pension purposes.  


WITNESSES AT HEARINGS ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by 
which an award of pension benefits was made.  

It is noted that the veteran's sworn testimony was obtained 
at three hearings before hearing officers at the RO, in May 
1993, November 1994, and February 1996.  However, in March 
1997, the Board remanded the appeal to grant the veteran's 
additional request for a hearing before a member of the Board 
sitting at the RO.  In June 1997, such a hearing was 
conducted.  In April 1999, the veteran was advised that the 
member of the Board who conducted the June 1997 hearing was 
no longer employed at the Board, and that consequently he was 
entitled to another Board hearing.  However, the veteran did 
not opt for another such hearing.  Accordingly, no further 
action is necessary in this regard.  

As noted in the Board's March 1997 remand, an application to 
reopen a claim of service connection for a psychiatric 
disability was withdrawn at a February 1996 hearing.  
Consequently, such an issue is not before the Board.  
Nevertheless, the Board also noted that the veteran had 
submitted an application to reopen a claim of service 
connection for a left elbow disability.  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO received the veteran's original claim for non-
service-connected disability pension benefits on May 15, 
1992.  

2.  The veteran did not file a claim for non-service-
connected disability pension benefits, or permanent and total 
disability, prior to May 15, 1992.  


CONCLUSION OF LAW

An effective date for the award of non-service-connected 
disability pension benefits prior to May 15, 1992, is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who is totally and permanently disabled by reason 
of non-service-connected disabilities, not the result of his 
own willful misconduct, is entitled to receive pension 
benefits if he served in the active military, naval, or air 
service: (1) for 90 days or more during a period of war; (2) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war. See 38 U.S.C.A. 
§ 1521(a), (j) (West 1991); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.7, 
3.15, 3.16, 3.17 (1998).  

The general rule with regard to an award of non-service-
connected disability pension benefits is that the effective 
date of such an award "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(a).   

With regard to the matter of ascertaining the date that an 
application for non-service-connected disability pension 
benefits was received, the Board notes that an application 
for VA disability compensation may, under certain 
circumstances, also be considered a claim for pension.  38 
C.F.R. § 3.151(a). However, VA is not automatically required 
to treat every compensation claim as a pension claim.  See 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  Rather, 
whether a claim for compensation need also be treated as a 
claim for pension is dependent on the contents of the 
application and the evidence in support of it.  Id.  

The United States Court of Appeals for Veterans Claims (the 
Court) has, in some instances required that a claim for 
compensation be construed as a claim for pension.  See, e.g., 
Kellar v. Brown, 6 Vet. App. 157, 162 (1994); Waddell v. 
Brown, 5 Vet. App. 454, 457 (1993); Ferraro v. Derwinski, 1 
Vet. App. 326, 333 (1991).  In Stewart, supra, the Court 
elaborated on its rationale for those decisions.  The Court 
stated, "Based upon the evidence presented in those cases, 
VA was on notice that the appellant had a well-supported 
claim and might be eligible for both benefits, and therefore, 
the veteran was entitled to the statutory duty to assist 
under 38 U.S.C. § 5107(a)." Stewart, 10 Vet. App. at 18.

In the present case, the record shows that the veteran filed 
a claim for VA disability compensation benefits on November 
22, 1957, asserting service connection for a testicular 
condition and a gunshot wound scar of the left hand.  The 
portions of the application pertaining to non-service-
connected disability pension benefits were left blank and the 
veteran specifically checked "NO" in answer to the question 
of whether he claimed to be totally disabled.  The  veteran 
denied any present, or post-service treatment.  Additionally, 
there was no evidence in, or submitted with, the application 
which could be construed as evidencing a belief in 
entitlement to, or as reflecting an intention to file for, 
non-service-connected disability pension benefits.  See 38 
C.F.R. §§ 3.1(p), 3.155(a).  

The Board notes a December 20, 1957, VA examination report, 
which includes notation that the veteran had received "[n]o 
treatment since separation from service."  The veteran 
reported a slight scar on the left forefinger, which was not 
disabling, and right testicle pain, which bothered him "now 
and then."  The function of the left hand was normal on 
examination.  The diagnoses were scar, dorsum left index 
finger, and chronic epididymitis, chronic vasitis.  

The RO rating decision dated in February 1958 granted service 
connection for the claimed disorders, and noncompensable 
evaluations were assigned.  In December 1965, the RO received 
from the veteran a claim of service connection for a 
psychiatric disorder, at which time the veteran also referred 
to his being mentally incompetent.  No medical evidence of 
such disorder or impairment was submitted, and this claim of 
service connection was denied by rating decision dated in 
February 1966.  A March 1966 medical statement of J.T. 
Birardi, M.D., shows treatment for a left elbow disorder, 
with loss of full extension at the elbow joint.  This claim 
was also denied by RO rating decision dated in June 1966.  
Thereafter, the veteran appealed the denial of both claims, 
and in November 1966, the Board affirmed the denial of 
service connection for psychiatric and left elbow disorders.  

The veteran contacted the Board and expressed disagreement 
with the Board decisions.  In November 1966, he was briefly 
advised of the essence of the Board's denials of service 
connection.  

In November 1968, the veteran's application for dental 
treatment was received at the RO.  

A June 1976 statement by the veteran indicated that he was 
incarcerated, and that he had been unable to work since a 
1970 "accident," for which he was hospitalized and 
underwent surgery.  In August 1976, the RO issued notice to 
the veteran, care/of the Attica Correctional Facility, that a 
review of his claims file failed to reveal that he had 
applied for non-service-connected pension benefits, and that 
under current VA regulations, such benefits would terminate 
on the 61st day after the veteran's sentencing.  No reply 
from the veteran is of record.  

The veteran's application for non-service-connected pension 
disability benefits was received at the RO on May 15, 1992.  

On VA examination in September 1992, the veteran was 
diagnosed with severe osteoarthritis of the lumbar spine and 
arthritis of the left knee and toes, as well as an anxiety 
disorder.  

The veteran's instant appeal arises, as noted above, from the 
November 1992 RO rating decision which granted non-service-
connected permanent and total disability benefits, effective 
from May 15, 1992.  

A February 1994 private psychiatric statement, received at 
the Board in October 1994, indicates that the veteran had a 
learning disability, with attention deficit, poor impulse 
control, proneness to suspiciousness, and problems with 
anger.  The statement identifies the veteran's belief that 
his Army experiences aggravated his emotional difficulties 
and anxieties.  

The above evidence fails to show that the veteran completed a 
claim for pension benefits prior to the May 15, 1992, claim.  
No basis is of record for an earlier effective date for the 
veteran's non-service-connected pension benefits.  The 
evidence of record detailed above, falls far short of the 
sort of evidence which might place the VA on notice that the 
veteran would have qualified for a total and permanent 
disability rating, prior to the date of receipt of his claim 
on May 15, 1992.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 4.17.  

In short, the Board notes that the evidence fails to show 
that the veteran became permanently and totally disabled for 
VA pension purposes prior to May 15, 1992, the date of 
receipt of his pension claim.  The veteran specifically 
denied being totally disabled in his original claim of 
November 1957; the remaining evidence of record, including 
the December 1957 VA examination report, and the March 1966 
claim, fail to show the sort of severity of disability from 
which permanent and total disability could reasonably be 
inferred.  To the contrary, the December 1957 VA examination 
report includes rather minimal findings of a left hand scar 
and occasional groin pain.  The March 1966 private treatment 
record shows some limitation of motion of the left elbow, 
but, again, not a disorder from which permanent and total 
impairment could reasonably be inferred.  As no basis for an 
effective date, earlier than May 15, 1992, is of record, the 
claim must be denied.  

The Board has considered the veteran's arguments that the 
fact of his incarceration, lends support to his claim for an 
earlier effective date for non-service-connected pension 
benefits, on the basis of the severity of his psychiatric 
disability, and, apparently, his inability to earn an honest 
wage.  Records from medical facilities associated with penal 
institutions, as well as various statements by the veteran, 
indicate that the veteran was incarcerated for multiple 
periods of time since his separation from service in November 
1954.  However, as noted above, no medical evidence was 
produced prior to the May 1992 claim to suggest entitlement 
to a permanent and total disability rating.  Given the 
analysis above, the Board finds that the preponderance of the 
evidence is against the claim.


ORDER

An effective date earlier than May 15, 1992, for the 
veteran's award of non-service-connected disability pension 
benefits, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

